Case 18-06625     Doc 36     Filed 02/26/19 Entered 02/26/19 11:17:07          Desc Main
                               Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE:                              )      Chapter 7
                                     )
 AVA C. IVY,                         )      Case No. 18-06625
                                     )
                      Debtor.        )      Judge A. Benjamin Goldgar

                      AMENDED CERTIFICATE OF SERVICE

 To:      SEE ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on February 26, 2019, I caused to be filed with
 the Clerk of the United States Bankruptcy Court for the Northern District of Illinois at
 219 South Dearborn Street, Chicago, Illinois, the following:

          1.   Notice of Trustee’s Final Report and Applications for Compensation and
               Deadline to Object.


         The undersigned does hereby certify that a copy of this notice was served
 electronically or mailed to the above persons, at their respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 2700 South River Road, Des Plaines, Illinois
 60018, before 5:00 p.m. on or before February 26, 2018.



                                             /s/ John E. Gierum
                                                    John E. Gierum


 John E. Gierum, Esq.
 GIERUM & MANTAS
 2700 South River Road, Ste. 308
 Des Plaines, IL 60018
 847/318-9130
 Atty. #: 0951803
Case 18-06625     Doc 36    Filed 02/26/19 Entered 02/26/19 11:17:07         Desc Main
                              Document     Page 2 of 2


                                    Service List
                                  Case No. 18-06625


 Patrick S. Layng*                           American Express National Bank
 Office of the US Trustee, Region 11         c/o Beckett and Lee LLP
 219 South Dearborn Street                   PO Box 3001
 Room 873                                    Malvern, PA 19355-0701
 Chicago, IL 60604-2027
                                             PYOD, LLC its successors and assigns
 Laura Dolores Frye*                         as assignee of Citibank, N.A.
 Laura D. Frye, Ltd.                         Resurgent Capital Services
 950 Main Street                             PO Box 19008
 Antioch, IL 60002                           Greenville, SC 29602

 Ava C. Ivy                                  Merrick Bank
 3678A Great Lakes Drive                     Resurgent Capital Services
 Great Lakes, IL 60088                       PO Box 10368
                                             Greenville, SC 29603-0368
 Discover Bank
 Discover Products, Inc.                     Quantum3 Group LLC as agent for
 PO Box 3025                                 Crown Asset Management LLC
 New Albany, OH 43054-3025                   PO Box 788
                                             Kirkland, WA 98083-0788
 American Express National Bank
 c/o Becket and Lee, LLP                     Wells Fargo Bank, N.A.
 PO Box 3001                                 Wells Fargo Card Services
 Malvern, PA 19355-0701                      PO Box 10438, MAC F8235-02F
                                             Des Moines, IA 50306-0438
 Capital One Bank (USA), N.A.
 By American InfoSource LP as agent          Affinity Federal Credit Union
 PO Box 71083                                c/o Peter J. Liska, LLC
 Charlotte, NC 28272-1083                    766 Shrewsbury Avenue
                                             Tinton Falls, NJ 07724
 Capital One Bank (USA), N.A.
 By American InfoSource LP as agent          Synchrony Bank
 PO Box 71083                                c/o PRA Receivables Management, LLC
 Charlotte, NC 28272-1083                    PO Box 41021
                                             Norfolk, VA 23541
 Navient Solutions, LLC
 220 Lasley Avenue
 Wilkes-Barre, PA 18706

                                              *ecf
